73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles Arthur BENNETT, Plaintiff-Appellant,v.Kyle S. HALL;  Evelyn W. Hill;  C.L. Hurst;  G.H. Westbrook,Detective;  Mallie Bissette, Detective;  Wake County, c/oCounty Attorney, Michael R. Ferrell;  John H. Baker, Sheriffof Wake County;  Deputy Sheriff Tinary;  Deputy SheriffTinsley;  Deputy Sheriff Brown;  Wake County SheriffDepartment;  Jim Hunt, Governor, Defendants-Appellees.
No. 95-7502.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Dec. 22, 1995.

Charles Arthur Bennett, Appellant Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing fewer than all Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  In light of the disposition of this appeal, we deny Appellant's motions for general relief, to request service, for court order, for leave to file an amended complaint, and for discovery.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.